Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims 
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 8,996,393. Although the claims at issue are not identical, they are not patentably distinct from each other because both, claim 1 of current application and claim 10 0f US Patent No. 8,996,393 recite the same determine that a wireless medical device is within the medical treatment area, the medical treatment area being assigned to a patient. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10769580. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of current application and claim 10 0f US Patent No. 10769580, both recite the same a wireless connection is formed between a first wireless communication device of a medical device and a second wireless communication device inside a medical treatment area currently associated with a patient of a medical facility, wherein the wireless .  

Claims 1-20 have been examined. 

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Klablunde et al. (US.  20090231124A1 hereinafter Klablunde). 

With respect to claim 1 Klablunde teaches a method of assigning a medical device to a patient, comprising: 
124; Abstract: A wireless patient point-of-care network (20) includes a plurality of medical devices (22, 24, 26) each with a wireless communication interface (46). Each medical device is configured to provide at least one medical service to a patient. A patient identification device (28) is associated with the patient. The patient identification device includes a wireless communication interface (46, 70) in communication with the wireless communication interfaces (46) of the medical device; Para 0010: a patient point-of-care method is provided. Medical services are provided to an associated patient using a plurality of medical devices. Each medical device includes a wireless communication interface and provides at least one medical service. A patient point-of-care method is performed using a patient identification device to manage all medical services that are provided by the devices being associated to one patient. This method allows determination of which medical devices and services are available in the patient point-of-care network and are currently used for the patient; Para 0027: The patient identification device 28 coordinates the wireless patient point-of-care network 20 using short range communication protocol employed by the wireless communication interfaces 46)  ; 
determining, by the one or more computing devices, responsive to determining that the wireless connection is formed, that the medical device moved into the medical 124; Para 0030: The patient identifier 62 is stored on the patient identification device 28 and on each of the medical devices 22, 24, 26 to associate the devices with the patient, it can be accessed when the patient is moved to a new room or other new location and checked before the patient is medicated or otherwise treated at the new location. Fig. 1 also illustrates patient identification device 28 and medical devices 20, 22, 26 in the same room); and 
automatically, by the one or more computing devices, responsive to detecting that the medical device moved into to the medical treatment area currently associated with the patient (‘124; Para 0030); 
obtaining device identity information from the medical device (‘124; Para 0030: The patient identifier 62 is stored on the patient identification device 28 and on each of the medical devices 22, 24, 26 to associate the devices with the patient 10); and 
updating, based on the obtained device identity information, a patient record of the patient currently associated with the medical treatment area to reflect that the medical device has been assigned to the patient currently associated with the treatment area (‘124;  Para 0035: A new patient record 100 corresponding to the patient 10 is created on the patient record repository 84. In some embodiments, the new patient record 100 is created manually. In some other embodiments, the patient identification device 28 automatically creates a new patient record 100 at the patient record repository 84 as part of the patient point-of-care network initialization. For example, after patient information is loaded onto the patient identification device 28, in these embodiments the patient identification device 28 connects with the local area network 82 via the WLAN interface 70, accesses the patient record repository 84, instructs the patient record repository 84 to create the new patient record 100, and initializes the new patient record 100 by transferring the patient information including the patient identifier 62, information about the patient identification device 28, and other information stored in the patient network profile 66 to the new patient record 100. Thereafter, when data tagged with the patient identifier 62 is sent to the patient record repository 84, it is directed toward and stored in the new patient record 100, thus enabling the collected data to be identified with the patient 10.). 
Klablunde does not explicitly discloses determining that the wireless connection is formed, that the medical device moved into the medical treatment area currently associated with the patient. However, Klablunde discloses the patient identification device includes a wireless communication interface (46, 70) in communication with the wireless communication interfaces (46) of the medical devices. The patient identification device (28) performs a patient identification service that wirelessly associates the medical devices (22, 24, 26) with the patient. (‘124; Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to make use  the method for automatic association devices to a patient and concurrent creation of patient record as taught by Klablunde in order to provide wireless communication between the medial devices and wireless communication device associated with the patient.  
Claims 10 and 19 are rejected as the same reason with claim 1. 

With respect to claim 2, Klablunde teaches the method of claim 1, further comprising: determining, based on the obtained identify information, before updating the patient record, whether a medical device record associated with the medical device 124; Para 0031).   
Claims 11 and 20 rejected as the same reason with claim 2. 

With respect to claim 3, Klablunde teaches the method of claim 2, further comprising: determining that the medical device record does not exist in the first storage system; obtaining, based on the identity information, product information pertaining to the medical device from an remote storage system different than the first storage system; creating, based on the product information, the medical device record associated with the medical device; and storing the medical device record in first storage system (‘124; Para 0024).   
Claim 12 is rejected as the same reason with claim 3. 

With respect to claim 4, Klablunde teaches the method of claim 1, further comprising: determining, by the one or more computing devices, that the medical device was removed from the medical treatment area based on the first wireless communication device of the medical device no longer being detected within the predetermined wireless range of the second wireless communication device; and updating, responsive to the first wireless communication device no longer being detected within the predetermined wireless range of the second wireless communication device, the patient record to reflect that the medical device has been discharged from the patient (‘123; Para 0046).   
Claim 13 is rejected as the same reason with claim 4. 


With respect to claim 5, Klablunde teaches the method of claim 1, further comprising: receiving rejection of the medical device; and performing a search for replacement medical device (‘124; Para 0030).   
Claim 14 is rejected as the same reason with claim 5.  


With respect to claim 6, Klablunde teaches the method of claim 1, further comprising: updating, in connection with assigning the medical device to the patient, a billing record to reflect that the patient has used the medical device. (‘124; Para 0046: resolving billing discrepancies)   
Claim 15 is rejected as the same reason with claim 6. 


With respect to claim 7, Klablunde teaches the method of claim 1, further comprising: limiting a power level of the medical device to a level corresponding to the predetermined wireless range (‘124; Para 0022; Fig. 1).  
Claim 16 is rejected as the same reason with claim 7. 


With respect to claim 8, Klablunde teaches the method of claim 1, further comprising: automatically obtaining, in response to detecting that the medical device moved into to the medical treatment area currently associated with the patient, a patient record of the patient associated with the medical treatment area (‘124; Para 0021; Para 0028).  
Claim 17 is rejected as the same reason with claim 8. 


With respect to claim 9, Klablunde teaches the method of claim 8, further comprising: exchanging with the medical device, over the wireless connection, one or 124; Paras 0027-0028).  
Claim 18 is rejected as the same reason with claim 9. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686